Title: Resolution for Schedule of Tax Rates on Documents, 2 June 1784
From: Madison, James
To: 


Editorial Note
JM was appointed on 18 May to serve on a House of Delegates committee charged with amending “the several acts of Assembly, for ascertaining certain taxes and duties, and for establishing a permanent revenue” (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, p. 9). Before this committee reported, JM laid his suggestions before the whole house on 2 June, and after some amendments the Committee of the Whole adopted the schedule. In the final stage of passage the purpose of the bill became more explicit, so that it was retitled a bill “to levy certain taxes in aid of the public revenue, and to apply the same in payment of the debts due to foreign creditors” (ibid., pp. 82, 88). JM considered this bill in the nature of a stamp act, so worded as to avoid the obnoxious phrase; he calculated it would raise £15,000 to £20,000 annually (JM to Jefferson, 3 July 1784). In legislative parlance, this bill was a rider meant to accompany an act suspending portions of the permanent revenue measure passed at the October 1782 session. The bill and its “ryder” were passed by the House on 29 June and sent to the Senate, where the rider was approved while the main measure was not. Thus the rider became law, but the bill to which it was intended to be attached remained in legislative limbo. JM must have had this sort of thing in mind when he observed that bills “at present are drawn in manner that must soon bring our laws and our Legislature into contempt among all orders of Citizens” (JM to Jefferson, 3 July 1784).
 
[ca. 2 June 1784]
Resolved that it is the opinion of this Committee that in aid of the funds already established for supplying the Public exigences, the following duties ought to be imposed, viz.





£.
S.
D.

To be paid by the party obtaining such writ, attachment or appeal, If taxed in bill of Costs
{
On each original writ or subpœna issued from the General Court or H. C. Chancery


 6


On each original citation from Court of Admiralty


 6


On each original writ, or subpœna in Chancery from any County Court


 3


On each attachment issued by any Justice of the peace against effects of persons about to abscond


 3


On each appeal to the Court of appeals


12


On each writ of Error, of supersedeas, & of certiorari from Gen: Court or, H. C. Chany


 6


On each appeal from any County Court


 6



To be paid by the obligor and taxed in the bill of Costs
{
On each appearance bond, recognizance of special entered bail or bail-piece returnable into the General Court
}
…
 3


On each appearance-bond, and recognizance of special entered bail returnable into any County Court
}
…
 3




To be paid by the party prevailing and taxed in bill of Costs
{
On each final judgment or decree in any Court concerning lands, slaves, or vessels

…
12



On each final judgment or decree in any Court for a determinate sum of money

1/8 perCent



On each final judgment or decree concerning any other property


 3



On each Deed recorded concerning any improved lot or lots in any City or incorporated town for each lot


12
..


On each Deed recorded concerning any unimproved lot or lots in such City or town for each lot


 6



On do. as to improved lots in any unincorporated town, for each lot. 6/-unimproved lots - 3/.






On each Deed recorded concerning other lands for each 100 acres


 3



On each other Deed recorded


 3



On each patent issued from the land office






On each probate of wills, or grant of administration where lands or slaves are concerned

 £1
..
..


On each probate or grant where no lands nor slaves are concerned


 6
..


On each exempli[fi]cation under the seal of any Court


 6



On each admission of Attorneys to practise in the superior Courts

£15
..
..


On each licence of attorneys to practise in County Courts

 £5
..
..


On each admission of Clerks to their Clerkships in any Court

£15
..
..


On each licence for keeping a ferry on tide water over Elizabeth, James, York, Rappahan: or Potowmk. rivers

£10
..
..


On each licence for keeping a ferry above tide water on sd. rivers, or over any other rivers

 £2
..
..

